Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
CLAIM STATUS
Applicant’s election without traverse of apparatus claims corresponding to claims 11-18 in the reply filed on 10/01/2022 is acknowledged.  The method claims corresponding to Claims 1-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention. 
Accordingly, Claims 1-18 are pending in the application with Claims 1-10 withdrawn.  An action on the merits for Claims 11-18 are as follow.
Claim Objections
Claims 11-18 are objected to because of the following informalities:  
Suggest changing each Claim with proper size, spacing and lines spacing; please see details under MPEP 42.6 Filing of documents, including exhibits; service.
Appropriate correction is required.
Claim Rejections - 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b): 
(b)  CONCLUSION—the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 11-18 are rejected under 35 U.S.C. 112(b) second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 11 recites the limitation “essentially” in line 4. The term "essentially" is a relative term which renders the claim indefinite.  The term "essentially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Claim 11 recites the limitation “the tube cross-section of the axle tube (1)” in line 4. There is insufficient antecedent basis for this limitation in the claim. Appropriate correction/ clarification is required.
Claim 11 recites the limitation “the tube cross-sections” in line 7 and line 8 respectively. There is insufficient antecedent basis for these limitation in the claim. Appropriate correction/ clarification is required.
Claim 11 recites the limitation “a weld seam root arranged on the inside” in line 7, rendering the claim indefinite. It is unclear what the relation between this “a weld seam root” and a weld seam mentioned in line 6 are?  For examination purposes, examiner interprets “a weld seam root arranged on the inside” as “the inside of the tube cross-sections as a weld seam root”.
Claim 11 recites the limitation “the whole circumference of the axle housing” in line 8. There is insufficient antecedent basis for this limitation in the claim. Appropriate correction/ clarification is required.

Claim 11 recites the limitation “the tube” in line 12 and line 13 respectively. There is insufficient antecedent basis for these limitation in the claim. Appropriate correction/ clarification is required.
Claim 11 recites the limitation “a seam” in line 13, rendering the claim indefinite. It is unclear what the relation between this “a seam” and a weld seam mentioned in line 6 are?  For examination purposes, examiner interprets “a seam” as “any seam”.
Claim 13 recites the limitation “it is provided on the outside” in line 2, rendering the claim indefinite. It is unclear what this “it is” stands for?  Appropriate correction/ clarification is required.
Claim 16 recites the limitation “it is provided with” in line 2, rendering the claim indefinite. It is unclear what this “it is” stands for?  Appropriate correction/ clarification is required.
The rest of the claims are also rejected because each claim depends on a rejected claim.  For the purpose of examination, the suggest change will be assume unless otherwise state.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gustafsson et al. (US 2004/0185946 A1) in view of Cremerius et al. (US 2008/0245777 A1).  
Regarding Independent Claim 11, Gustafsson et al. disclose an axle housing of a vehicle axle (see Title) comprised of an axle tube (shaft portion 2, [0017], Fig 1) and an axle stub (a shaft journal 3, [0016], Fig 1) which is provided with mounting surfaces (mutually abutting terminal surface 4, [0017], Fig 3) for the mounting of the respective vehicle wheel and has a tube cross-section, facing the axle tube, which is essentially the same as the tube cross-section of the axle tube (Figs 1-4), wherein the two tube cross-sections are positioned against each other and connected integrally to each other via a weld seam (a weld seam 10 between 3 and 2, [0018], Fig 3), wherein the weld seam extends from the outside of the tube cross-sections to a weld seam root
arranged on the inside of the tube cross-sections (see weld seam 10 arrangement in Fig 4) and extends over the whole circumference of the axle housing (a corresponding circular terminal surface 4, [0017]) with a first weld seam section passing over
approximately half of the circumference and a second weld seam section passing
over the remainder of the circumference (with a first weld seam section and a second weld seam section to complete the corresponding whole circular terminal 4, [0017]), and wherein the weld seam root has a ridge (see a ridge of 10 in Fig 4) of melted material, projecting from the interior of the tube, on the inside of the tube along the first weld seam section (see details of the ridge in Fig 4), and has a seam (22) which is smoothed in comparison along the second weld seam section.
Gustafsson et al. disclose the invention substantially as claimed and as discussed above; except, has a seam (22) which is smoothed in comparison along the second weld seam section.
Cremerius et al. further teach a weald seam extends over the whole circumference of a component (round component is being provided with a welding seam, [0019]), and the seam which is with difference shapes (it may also vary during a welding operation… different weld seam thickness, [0019]).
Therefore, it would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to modify Gustafsson et al. with Cremerius et al.’s further teaching of has a seam (22) which is smoothed in comparison along the second weld seam section (“the second weld seam section” taught by Gustafsson et al. already; clearly, the seam of can be smoother in comparison along the second weld seam section as claimed); because Cremerius et al. teach, in Para. [0019] that providing an excellent welding operation that the seam on a round component can changing component geometries during processing in order to enable the energy per unit length to be set accordingly. 
Regarding Claims 12-15, Gustafsson et al. (US 2004/0185946 A1) in view of Cremerius et al. teach the invention as claimed and as discussed above, and further teaches:
	Claims 12, characterized in that the first weld seam section passes over a circumferential length of 170° to 180°, and the second weld seam section over a circumferential length of 180° to 190° (Clearly, any operator can control the first weld seam section passes over a circumferential length of 170° to 180°, and the second weld seam section over a circumferential length of 180° to 190° as claimed during operation).
Claims 13, characterized in that it is provided on the outside with at least one marking which can be clearly associated with the circumferential section on which the first weld seam section is situated, and/or with the circumferential section on which the
second weld seam section is situated (Clearly, any operator can provide on the outside with at least one marking which can be clearly associated with the circumferential section on which the first weld seam section is situated, and/or with the circumferential section on which the second weld seam section is situated as claimed during operation).
Claims 14, characterized in that the marking is the end crater remaining at the completion of a welding method (Clearly, any operator can undertake a welding process that make the marking the end crater remaining at the completion of a welding method as claimed during operation).
	Claims 15, characterized in that the marking, as a word or symbol, can represent "up" and/or "down" (Clearly, any operator can undertake a welding process that make the marking, as a word or symbol, which represent "up" and/or "down" as claimed during operation).
Claims 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gustafsson et al. (US 2004/0185946 A1) in view of Cremerius et al. (US 2008/0245777 A1) as applied to Claim 11, further in view of Chung (US 2017/0120675 A1).  
Regarding Claims 16-17, Gustafsson et al. (US 2004/0185946 A1) in view of Cremerius et al. teach the invention as claimed and as discussed above; except the limitation of Claims 16-17.
Chung further teaches an axle housing of a vehicle axle (axle assembly 10 may be provided with a motor vehicle, [0015], Fig1), Claim 16 characterized in that it is provided with a ventilation opening (flange hole 210, [0070], Figs 1-3) for the welding process.  Claim 17, characterized in that the ventilation opening (4) is sealed by a sealing element (bolt seat 266, [0086], Figs 1-3).
Therefore, it would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to modify Gustafsson et al. in view of Cremerius et al. with Chung’s further teaching of Claim 16 characterized in that it is provided with a ventilation opening for the welding process; Claim 17, characterized in that the ventilation opening (4) is sealed by a sealing element; because Chung teaches, in Abstract of providing an excellent axle assembly having a preload bolt couple an output flange that supported by a roller bearing assembly to a planet carrier, so that preload force may be exerted on the roller bearing assembly when the preload bolt is tightened to the planet carrier.
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gustafsson et al. (US 2004/0185946 A1) in view of Cremerius et al. (US 2008/0245777 A1) as applied to Claim 11, further in view of Carroll (US 2018/0297400 A1).  
Regarding Claim 18, Gustafsson et al. (US 2004/0185946 A1) in view of Cremerius et al. teach the invention as claimed and as discussed above; except the limitation of Claim 18.
	Carroll further teaches an axle housing of a vehicle axle (spindle body 1 for use with a truck…vehicle, [0027-0028], Fig 3), Claim 18 characterized in that an axle tube 
Therefore, it would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to modify Gustafsson et al. in view of Cremerius et al. with Carroll’s further teaching of characterized in that the axle tube (1) and the axle stub (2) (“the axle tube and the axle stub” taught by Gustafsson et al. already) are additionally connected to each other via tack-welding points; because Carroll teaches, in Abstract and [0032] of providing an excellent tack-welding between threaded bushing 2 and axel tube 3 to maintain the desired alignment and gap between the pieces of metal being joined during welding.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is advised to refer to the Notice of References Cited for pertinent prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUANGYUE CHEN whose telephone number is (571)272-8224.  The examiner can normally be reached on M-F 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KUANGYUE CHEN/
Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761